Per Curiam.

Respondent was admitted to the Bar in the Second Judicial Department in 1942.
On December 16, 1971 an information was filed by the United States Attorney charging respondent with the crimes of unlawfully failing to file Federal income tax returns for the calendar years 1965 and 1966. On December 20,1971, in the United States District Court for the Southern District of New York, he pleaded guilty to the crime of unlawfully failing to file a Federal income tax return for the calendar year 1965, in violation of section 7203 of title 26 of the United States Code. He was sentenced to six months in prison and fined $2,000. Execution of the prison sentence was suspended and respondent was placed on probation for a period of one year.-
Respondent’s,answer, admitted the above facts and requested an opportunity1 to present, testimony in mitigation. Although given every opportunity, no such testimony was forthcoming, nor did he testify.
*27Respondent is guilty of professional misconduct within the meaning of subdivision 2 of section 90 of the Judiciary Law (Matter of Bernstein, 31 A D 2d 213; Matter of Nutt, 29 A D 2d 301; Matter of Stewart, 22 A D 2d 571; Matter of Landis, 21 A D 2d 488). The motion to confirm the Referee’s report is granted. Respondent is suspended from the practice of law for a period of nine months.
Nunez, J. P., Kupferman, Murphy, Lane and Steuer, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of nine months, effective July 12, 1973.